Patterson, P. J. (dissenting):
I am unable to concur in the reversal of this judgment. It is undoubtedly true that employers are only required to guard machinery “against such dangers as would occur to a reasonably prudent man as liable to happen” (Glens Falls P. C. Co. v. Travelers’ Ins. Co., 162 N. Y. 404), but in this case I think, considering the nature of the work which the infant plaintiff was employed to perform and the situation of the revolving shaft, there was sufficient evidence from which the jury could draw the conclusion that this shaft should have been guarded so as to prevent persons working about it from being injured. As was said in the case cited, the necessity for the guard and the character and description of the guard must of necessity depend upon the situation, nature and dangerous character of the machinery, and in each case becomes a question, of fact.
The situation here was the following: The infant plaintiff was employed to bring unstitched' sheets of pamphlets to a table upon which were machines used in stitching or sewing them together, operated by other girls. The table was thirty inches wide and twenty-six inches high. Under the table was a revolving shaft about four inches below the table top. This table was a perfectly smooth surface with nothing at its edge to prevent the piles of unstitched material from slipping or falling therefrom.•• Underneath the surface of the table and at its edge was a board four inches deep, the edge of which came down to a point level with the top or middle of the shaft. There was nothing, however, to protect that shaft. It may have been concealed from observation, but that was all. The open space under the table and the liability of sheets of paper falling from the table or being dropped or otherwise getting under the table was, as the jury might well have found, so likely to occur that something should have been done to protect a person seeking to recover such sheets of paper from being injured by the machinery. A very simple device would have accomplished *184the purpose. Certain unstitehed sheets having fallen from the table and through the open space, tlie infant plaintiff undértook. to recover them and in the act of doing so her hair became entangled in the revolving shaft. It was for the jury to sav whether the four-inch board or strip at the front being under the top of the table was a sufficient protection against the shaft; and it was also for the jury to say whether the defendant, exercising the care of a reasonably prudent man,, ought to ‘ have foreseen that in the performance of the work any of the employees might have to pick up sheets that-had fallen from and dropped.under the table. That was left as a question of fact, for the jury to determine;, for.the court, instructed the jury as follows :. “ But I do charge that if a reasonably prudent man in tlie defendant’s situation, exercising ordinary care, would not have foreseen that a person might have come in contact, as the plaintiff did, -the defendant is not liable.”
The judgment and order should be affirmed.. .
Laughlin, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. .'